ON REHEARING DENIED
PER CURIAM.
Appellees have filed herein a petition for rehearing in which they allege, inter alia, that we have overlooked pronouncements of the Supreme Court of Florida and this Court wherein it has been said that ad va-lorem taxes assessed against property in the State of Florida must stand or fall on its own validity unconnected with assessments made against the particular land during any prior or subsequent year; that we have overlooked, and failed to address ourselves to, cross assignments of error filed by the appellees and that we erred in considering and relying upon Container Corporation of America v. Rutherford, Fla.App. 1st 1973, 293 So.2d 379.
We have carefully re-examined our opinion herein and in Container Corporation of America v. Rutherford, supra, and adopt as part of our opinion herein our reasoning recited in that case.
Our re-examination of the record herein and our above opinion reveals that we have not in fact overlooked the cross assignments of error filed by appellees, nor indeed have we overlooked any of the other issues raised on this appeal, but we find that our above opinion is sufficiently dispositive of this case and renders consideration of the other points and issues raised unnecessary.
Although we mentioned and discussed in our above opinion the matters considered and determined in Container Corporation of America v. Rutherford, supra, we find nothing in our above opinion to indicate any violation of the rule that ad valorem taxes assessed against property in the State of Florida must stand or fall based upon the validity of that assessment, unconnected with assessments made against the particular property during any prior or subsequent year, nor did we intend for our opinion to be so construed.
Finding the petition for rehearing to be without merit, same is denied.
JOHNSON, Acting C. J., and BOYER and MILLS, JJ., concur.